Chase, Ch. J.
delivered the opinion of the court. The most important question in this case is, whether the war*329ranty has been fulfilled? In my opinion the concealed pajpers, the artifice practised to prevent detection of them, the fictitious names used, and the mystery in which the whole are enveloped, contradict and discredit the legal documents, (the bill of lading, manifest aud affidavit, of the appellant John Carrere,) which cover the whole property insured as his property. These circumstances are inconsistent with good faith, that purity cf intention and fair dealing, which should be the concorai'ants of e' ery policy of insuK-nce, and contaminate the whole transaction by indicating a fraudulent design of covering property not the property of the appellant, and justly exciting suspicion that the property belonged to the enemy of the belligerent making the capture. The documents being falsified in pari were deprived of all credit, and the warranty was not complied with.
Although the concealed papers were not known at the tune of the capture, yet being on board of the vessel, and discovered at the time of the trial in the court of admiralty, they were a justifiable cause of capture and detention, and from their suspicious aspect, precluding further proof and explanation, violated the warranty.
JUDGMENT AEÍTKMED.